       Case 1:19-cv-01392-ALC-RWL Document 74 Filed 12/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
                                                                                    December 23, 2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSE MARIO PEREZ, JR.,                                         :
                                                               :   19-CV-1392 (ALC) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
33RD STREET INVESTORS I LLC and                                :
WATTLE CAFÉ LLC,                                               :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
Andrew L. Carter Jr., United States District Judge.

        This is a case under the Americans with Disability Act, 42 U.S.C. §§ 12181 et seq.,

and analogous state and local law, alleging that the defendant tenant restaurant Wattle

Café LLC (the “Restaurant”), and landlord 33rd Street Investors I LLC, operate a place of

public accommodation that discriminates against Plaintiff by failing to make the

Restaurant wheelchair accessible.

        On December 1, 2020, defense counsel for the Restaurant filed a letter requesting

dismissal of the case as moot because the Restaurant had permanently closed, vacated

the premises, and ceased operations. (Dkt. 67.) Plaintiff filed a letter on December 8,

2020 opposing the request, for the reason that the Restaurant had not submitted sufficient

proof of permanent closure. (Dkt. 69.) On December 14, 2020, at the direction of the

Court (Dkt. 70), the principal of the Restaurant filed a sworn affidavit confirming that the

Restaurant had ceased operations, no longer held a lease to the premises, and has no

plans to reopen at the premises. (Dkt. 71.) On December 15, 2020, Magistrate Judge

Lehrburger issued an order to show cause why the case should not be dismissed as moot.

(Dkt. 72.) On December 22, 2020, Plaintiff filed a letter in response to the order to show


                                                        1
      Case 1:19-cv-01392-ALC-RWL Document 74 Filed 12/23/20 Page 2 of 3




cause stating that plaintiff “takes no position” concerning whether the case should be

dismissed as moot. (Dkt. 73.)

      The Restaurant has provided unrebutted proof that it has ceased operations,

terminated its lease, vacated the premises, and has no plans to return. There thus no

longer is a federal case or controversy, and the only federal claim is moot and subject to

dismissal. See Dunbar v. Empire Szechuan Noodle House Inc., No. 18-CV-9625, 2020

WL 2132339 (S.D.N.Y. May 5, 2020) (holding federal ADA claim became moot when

restaurant vacated the premises); Flint v. Atlantic Networks, LLC, No. 18-CV-5534, 2020

WL 2393803, at *1 (E.D.N.Y. Feb. 28, 2020) (granting motion to dismiss based on

mootness where “either remediation has been completed or cannot be completed

because the restaurant closed” and Plaintiff did not oppose motion); Thomas v. Grunberg

77 LLC, No. 15-CV1925, 2017 WL 3225989, at *2 (S.D.N.Y. July 5, 2017) (dismissing

claims against restaurant tenant as moot where all parties agreed that “plaintiff’s sole

federal claim, brought for injunctive relief under the ADA, became moot when [the

restaurant] closed and the Tenant vacated the premises”), R. & R. adopted, 2017 WL

3263141 (S.D.N.Y. July 28, 2017); Charnoff v. Baldwin Realty Group, Inc., 803 N.Y.S.2d

17 (Table), 2005 WL 1875739, at *3 (Sup. Ct. June 30, 2005) (dismissing ADA claim

because the “defendant has submitted an affidavit establishing that the [ ] business is

closed and the building is currently vacant”); see also Antolini v. 110 Thompson St

Owners Corp et al., No. 19-CV-10567-PGG-RWL (S.D.N.Y. Sept. 28, 2020) at Dkt. 107

(report and recommendation to dismiss ADA action against restaurant tenant that closed

and vacated premises).




                                            2
      Case 1:19-cv-01392-ALC-RWL Document 74 Filed 12/23/20 Page 3 of 3




         In the absence of any federal claim, and this action being at an early juncture, the

Court declines to exercise supplemental jurisdiction over any of the state or local law

claims. Accordingly, this case hereby is DISMISSED without prejudice, each party to

bear its own costs. The Clerk of Court is respectfully requested to close this case.

                                           SO ORDERED.




                                           ANDREW L. CARTER, JR.
                                           UNITED STATES DISTRICT JUDGE

Dated:         December 23, 2020
               New York, New York




                                              3
